Citation Nr: 0213497	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  00-07 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
claimed as a "psychlothemic" condition.


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The service department has verified that the veteran had 
recognized guerilla service from August 1943 to June 1946.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  The Board remanded 
this matter in April 2001, and is now satisfied that the case 
is ready for appellate review.
FINDINGS OF FACT

1.  The RO has undertaken all necessary actions required by 
the Veterans Claims Assistance Act of 2000.

2.  The veteran had recognized guerilla service.

3.  Competent medical evidence does not show that the veteran 
currently has any psychiatric disorder, and any psychiatric 
disorder that may be present has not been shown to be related 
to service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 107, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that the RO has met its duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475 114 Stat. 2096 (Nov. 9, 2000).  See 38 U.S.C.A. 
§§ 5103, 5103A; see also 38 C.F.R. §§ 3.102, 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Board finds that the RO met its duties to notify in this 
case.  The veteran was provided adequate notice as to the 
evidence necessary to substantiate his claims, as well as the 
applicable laws and regulations, as indicated in the July 
1999 rating decision, the October 1999 statement of the case, 
the June 2002 supplemental statement of the case and in 
letters from the RO.  The RO also attempted to inform the 
veteran of which evidence he was to provide to VA and which 
evidence the RO would attempt to obtain on his behalf, as 
noted in April 2001, June 2001 and September 2001 
correspondence.  The Board also finds that the RO met its 
duty to assist by making satisfactory efforts to ensure that 
relevant evidence was associated with the claims file, noting 
that it contains service medical records and private 
treatment records, and that proper attempts were made to 
secure additional medical evidence identified by the veteran.  
The veteran was also given the opportunity for a hearing, 
which he declined in March 2000.

In this case, the veteran's service medical records are 
negative for any complaints, symptoms, diagnosis or treatment 
of any psychiatric condition, although other medical 
conditions were noted.  June 1945 and March 1946 processing 
affidavits signed by the veteran also list no record of 
wounds sustained or illnesses incurred during service.  
Further, there is no competent medical evidence of record 
showing treatment for a psychiatric condition at any time 
after service.  

The veteran asserts that he underwent psychiatric treatment 
at a service facility in November 1956, more than 10 years 
after his service.  The Board observes that any record of 
this visit is unlikely to contain competent medical evidence 
of psychiatric treatment immediately after or related to 
service.  The RO, however, did attempt to obtain these 
records via multiple written requests to the facility, but 
the requests were not answered.  The veteran has also not 
secured these records for the claims file.  The veteran has 
submitted recent private treatment records in support of his 
claim, but as they do not concern psychiatric treatment, they 
are not relevant here.  

While the Board acknowledges the veteran's claim and 
statements submitted in support of it, his assertions are not 
enough; there must be medical evidence to support his 
contentions.  The veteran, as a layman and not a physician, 
is not competent to give an opinion regarding medical 
causation or diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

Accordingly, in the absence of competent medical evidence 
showing a current psychiatric condition related to the 
veteran's service, the claim must fail.  See 38 C.F.R. 
§ 3.303, 3.07, 3.309.  The Board has considered the benefit 
of the doubt rule, but as the preponderance of the evidence 
is against the claim, the evidence is not in equipoise, and 
there is no basis to apply it.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a psychiatric disorder is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

